UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7059



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

BARRY STANLEY WASHINGTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Russell A. Eliason,
Magistrate Judge. (CR-92-296-1-WS)


Submitted:   January 11, 1996             Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Barry Stanley Washington, Appellant Pro Se.       Robert Michael
Hamilton, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

his motion for transcripts and his motion for appointment of coun-

sel.* We have reviewed the record and the magistrate judge's opin-
ion and find no reversible error. Accordingly, we affirm on the

reasoning of the magistrate judge. United States v. Washington,

No. CR-92-296-1-WS (M.D.N.C. May 22, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




     *
       The magistrate judge was authorized to enter the order in
this matter. 28 U.S.C. § 636(b)(1)(A) (1988).

                                2